     Case 1:19-cv-00102-SPW-TJC Document 34 Filed 01/27/21 Page 1 of 5



D. Michael Eakin
Eakin & Berry, PLLC
208 N. 29th St., Suite 204
P.O. Box 2218
Billings, Montana 59103
Phone: (406) 969-6001 Fax:
(406) 969-6007
eakin.406law@gmail.com

Attorney for Plaintiffs


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

TAMMY WILHITE,                 )
            Plaintiff,         )         CV19-20-BLG-TJC
                               )
vs.                            )         Consolidated with:
                               )         CV 19-102-BLG-SPW-TJC
PAUL LITTLELIGHT,              )
LANA THREE IRONS,              )
HENRY PRETTY ON TOP,           )
SHANNON BRADLEY, and           )
CARLA CATOLSTER,               )
               Defendants.     )
_______________________________)         PLAINTIFF’S RESPONSE BRIEF
                               )         TO DEFENDANTS’ MOTION TO
TAMMY WILHITE,                 )         STAY
               Plaintiff,      )
                               )
vs.                            )
                               )
UNITED STATES OF AMERICA, )
               Defendant.      )
                               )



                                     1
      Case 1:19-cv-00102-SPW-TJC Document 34 Filed 01/27/21 Page 2 of 5



      The individual Defendants have petitioned this Court to stay all proceedings

pending a decision on their current motion to dismiss. The Court has adopted a

scheduling Order.      Staying discovery and other disclosures will upend the

scheduling order adopted by the Court.

      This matter has been pending approximatley two years. It has only recently

progressed beyond the motion to dismiss level. The individual Defendants have

filed serial motions to dismiss. (See, Dkt-16 for a discussion of the serial motions.)

The most recent motion to stay is just another attempt to prolong the process in hopes

the Plaintiff will lose interest, counsel will retire, or the case will otherwise go away.

The Court should not allow such delaying tactics and should allow the case to

proceed according to the scheduling order entered by the Court.

      The Defendants’ current motion to dismiss is without merit for the reasons set

forth by the United States in its brief on the underlying motion to dismiss (Dkt-45)

and argued by the Plaintiff in her brief on that topic. (Dkt-46). Defendants should

not be allowed to delay matter further based on a meritless motion.

///




                                            2
     Case 1:19-cv-00102-SPW-TJC Document 34 Filed 01/27/21 Page 3 of 5




                                    CONCLUSION

      For the reasons set forth above, this Court should deny the motion to stay

pending a decision on Defendants’ current (third) motion to dismiss.

      Dated this 27th day of January, 2021

                                             EAKIN & BERRY, PLLC



                                             /s/ D. Michael Eakin




                                        3
     Case 1:19-cv-00102-SPW-TJC Document 34 Filed 01/27/21 Page 4 of 5



                          CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E) the attached brief is proportionately

spaced, has a typeface of 14 points and contains 230 words, excluding captions and

certificates of compliance and service.

      Dated this 27th day of January, 2021

                                                   /s/ D. Michael Eakin




                                          4
     Case 1:19-cv-00102-SPW-TJC Document 34 Filed 01/27/21 Page 5 of 5



                          CERTIFICATE OF SERVICE

      I certify that on the 27th day of January 2021, the foregoing document was
served by:

        1, 2, 3,4   CM/ECF
                    U.S. Mail
                    Email

Upon:

        1.    Clerk of Court


        2.    Michael L. Rausch
              Evan M.T. Thompson
              Browning, Kaleczyc, Berry & Hoven, P.C.
              Liberty Center, Suite 302
              9 Third Street North
              Great Falls, MT 59401

     3.       Victoria Francis
              Tyson Lies
              Assistant United States Attorneys
              2601 2nd Ave. North, Suite 3200
              Billings, MT 59101

        4.    John Newman
              Assistant United States Attorney
              P.O. Box 8329
              Missoula, MT 59802



                                                  /s/ D. Michael Eakin
                                                  D. MICHAEL EAKIN
                                                  Eakin Berry & Grygiel, PLLC.
                                                  Attorneys for Plaintiff



                                         5
